DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Request for Continued Examination filed March 7, 2022. Claims 1-17 are pending in the case, with claims 1, 9 and 10 in independent form. Claims 1-3 and 9-12 are currently amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 7-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal et al. (Pub. No. US 2017/0372408 A1, published Dec. 28, 2017) hereinafter Khandelwal in view of Chang et al. (Pub. No. US 2016/0070731 A1, published Mar. 10, 2016), hereinafter Chang, Caruso et al. (Pub No. US 2012/0144288 A1, published June 7, 2012) hereinafter Caruso, and Rajan et al. (Pub. No. US 2012/0005686 A1, published January 5, 2012) hereinafter Rajan and Lisuk et al. (Pub. No. US 2016/0078022 A1, published March 17, 2016) hereinafter Lisuk and Korobov et al. (Pub. No. US 2020/0210511 A1, filed February 19, 2019) hereinafter Korobov.

Regarding claim 1, Khandelwal teaches:
A method (i.e., A DOM is extracted from each webpage, and candidate features (e.g., groupings of DOM nodes or content elements that are likely associated with a product or product listing) are identified (a method for detecting webpage zones (features, content elements) of interest). Khandelwal, Abstract, Figs. 3-5, paragraph 7, 6-9) comprising: 
receiving a webpage analysis request, wherein the webpage analysis request comprises a webpage in a website and a specification of a page category, the specification of the page category comprising relevant webpage zones associated with sub-categories of the page category;
Khandelwal teaches that, For example, organizations often desire to use product information from different e-commerce sellers to benefit their customers. Sometimes a 
Thus, Khandelwal suggests and implies receiving at least one webpage analysis request that includes at least one webpage in a website from a social networking organization in order to advertise products that correspond to identified interests of their users. Khandelwal does not explicitly disclose receiving at least one webpage analysis request that includes at least one webpage in a website and a specification of a page category, the specification of the page category comprising relevant webpage zones associated with sub-categories of the page category.
However, Chang teaches in the field generally related to the discovery and communication of meaningful patterns in data. In particular, web analytics includes the measuring, collection, analysis and reporting of web data for purposes of understanding and optimizing web usage. Chang, paragraph 1. Chang teaches that, With reference to FIGS. 1C and 1D, in embodiments, the functionality supported using the analytics receiving at least one webpage analysis request that includes at least one webpage in a website). Chang, Fig. 1D, paragraphs 76, 81.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal to include receiving at least one webpage analysis request that includes at least one webpage in a website of Chang, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users. Chang, paragraphs 1, 76. Khandelwal, Abstract, paragraphs 7, 41. 
Thus, Khandelwal in view of Chang teaches receiving at least one webpage analysis request that includes at least one webpage in a website.  Khandelwal in view of does not specifically disclose a specification of a page category, the specification of the page category comprising relevant webpage zones associated with sub-categories of the page category.
However, Caruso teaches in the field related to information handling systems (IHSs), and more specifically, to management of World Wide Web (WWW) content display resources in an IHS. Caruso, para 1. Caruso teaches that, The video element attribute information in row 340, the image element attribute information in row 345, and the text element attribute information in row 350, are each examples of user web page preference information or user preference input categories for web page 200 content rendering prioritization (a specification (user input) of a page category (video), the specification of the page category comprising relevant webpage zones (video element zones) associated with the page category). Input categories for web page 200 content rendering prioritization are described in more detail below in reference to Table 1. Caruso, Figs 2-4, para 34.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal to include receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified 
Thus, Khandelwal in view of Chang and Caruso teaches receiving a webpage analysis request, wherein the webpage analysis request comprises a webpage in a website and a specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category.  Khandelwal in view of Chang and Caruso does not specifically disclose relevant webpage zones associated with sub-categories of the page category.
However, Rajan teaches in the field related to web page segmentation in general. More specifically, embodiments of the invention relate to assigning functional labels to web page segments based on visual and structural features of a web page. Rajan, para 2. Rajan teaches that, The predominant feature of text on a web page that is extracted for use in topical classification is the frequency of occurrences of certain terms that appear in the text. These terms are then correlated with search keywords. However, the features of a web page segment used to assign a functional category are different from those used to assign a topical category (page category). As mentioned earlier, HTML elements and attributes define both content type and presentation layout. Whereas topical classification relies on features related to content type elements (topical classification page category), functional classification (relevant webpage zones associated with sub-categories (functional classification sub-categories) of the page category) may rely on presentation information. When a web page is initially partitioned into segments, the presentation features in the HTML elements and attributes 
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal to include receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising. Chang, paragraphs 1, 76. Khandelwal, Abstract, paragraphs 7, 41.  Caruso, para 3. Rajan, para 4.
identifying, in the webpage, at least one zone of the relevant webpage zones, wherein the at least one zone is a content element of the webpage (i.e., A identifying, in the at least one webpage, at least one zone of the relevant webpage zones, wherein the at least one zone is a content element of the webpage). Khandelwal, Abstract, Figs. 3-5, paragraphs 7, 6-9.); 
classifying the at least one zone into a category of interest, wherein the classification is based on a trained machine learning model configured to classify DOM elements of the least one webpage, and wherein a category of interest is a category determined based on a functionality of the website (i.e., Khandelwal teaches that, In certain embodiments, product pages are classified based on particular features, attributes, and context extracted from them. For example, pages can be classified as a (1) product page, (2) non-product page, (3) multiple product listing page, which includes (a) category product listing pages and (b) search result product listing pages, and (4) other pages, such as home or about pages analysis (classifying the at least one zone (feature) into a category of interest (product page), and wherein a category of interest is a category determined based on a functionality of the website). The classifier crawls web pages to identify page attributes. The page attributes are aggregated and compared to determine a type of page that is being analyzed. (e.g., product page or product listing page). Particular page types can be used in the product crawl to iterate through product listings, extract links to product pages, or identify related products. Rules define characteristics for identifying each type of page. Characteristics are applied to extracted features to make a determination as to page type. In certain 
These differences in pages (e.g., differences between a home page and a product page) can be extracted from a DOM as features, attributes, and context information. For example, the functionality of product listing pages is designed for iteration over a set of products (wherein a category of interest is a category determined based on a functionality of the website). Product listings and navigation buttons on each page are extracted as features (at least one zone). Attributes such as size and positioning of the features are extracted. Context information such as relationship and functionality of features is also extracted. Features associated with this iteration are identified as features and information regarding the context of the features is extracted to determine a classification for the page. Thus, while both "home" pages and "product listing" pages may contain product listings, categorization of each page type is possible using feature extraction and context analysis (classifying the at least one zone (feature) into a category of interest (product page), and wherein a category of interest is a category determined based on a functionality of the website). Such an analysis allows information extraction process to optimally extract product information by targeting specific types of pages for iteration. Khandelwal, Abstract, Figs. 3-5, paragraphs 48, 6-9.
Such features can be combined with numerous other features, or attributes of identified pages, and provided to a machine learning algorithm as training data for identification of other item pages, item listing pages (a trained machine learning model configured to classify DOM elements of the least one webpage), and the like.  In certain embodiments, determined rules are stored as features in a feature vector associated with a particular domain, website, page type, or the like. Other attributes of identified page types are also stored in a feature vector for each page type. In certain embodiments, a machine learning algorithm processes feature vector data to recognize similarities between identified rules and new content pages. In certain embodiments, the rule data is treated as training data and is used to train a machine learning algorithm to automatically identify pages that conform to each page type (wherein the classification is based on a trained machine learning model configured to classify DOM elements of the least one webpage). For example, the algorithm may be able to iterate through content pages and determine what type of page each is associated with based on the determined rules. Khandelwal, Abstract, Figs. 3-5, paragraphs 61, 51, 6-9.); 
storing the classification by indicating the category of interest for each zone (i.e., In certain embodiments, determined rules are stored as features in a feature vector associated with a particular domain, website, page type (storing the classification (page type) by indicating the category of interest for each zone (feature)), or the like. Other attributes of identified page types are also stored in a feature vector for each page type (storing the classification (page type) by indicating the category of interest for each zone (feature)). In certain embodiments, a machine learning algorithm processes feature vector data to recognize similarities between identified rules and new content pages. In certain embodiments, the rule data is treated as training data and is used to train a machine learning algorithm to automatically identify pages that conform to each page type. For example, the algorithm may be able to iterate through content pages and and
displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score, 
As discussed above, Khandelwal in view of Chang, Caruso and Rajan teaches determining and returning the classification of the at least one zone of the web page.  Khandelwal in view of Chang, Caruso and Rajan does not specifically disclose displaying a visual representation of the at least one webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score.
However, Lisuk teaches in the field related to classification systems and, more particularly, to classification systems with methodologies for efficient verification of machine learning generated labels. Lisuk, paragraph 1. Lisuk teaches that, In FIG. 7, user interface 700 represents a graphical display which displays data from a classified document and a collection of controls that modify the display or allow selection of a verified label for the classified document (displaying a visual representation of the at least one webpage). Lisuk, Fig. 7, paragraphs 123, 123-135, 65. In an embodiment, view controls 708 represent controls within the user interface 700 which, when selected, toggle between different views of the classified document. For example, the view controls 708 may include a button which, when selected, causes the user interface 700 to display only the portions of the classified document selected at block 601 of FIG. 6. Furthermore, the view controls 708 may also include a button which, when selected, 
In an embodiment, the classification confidences 706 represent an area of the user interface 700 where the potential labels and their respective scores are displayed. For example, the potential labels considered by the classification computer 301 and the respective score of each label may be stored within the classified document or stored as metadata associated with the classified document. Lisuk, Fig. 7, paragraphs 132, 123-135.  In an embodiment, the classification confidences 706 are displayed in an order based on the score of each potential label (displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score). For example, the labels may be presented in order of decreasing confidence. Lisuk, Fig. 7, paragraphs 133, 123-135.  In an embodiment, highlight (shading) toggle controls 707 represent one or more user interface elements that control display of linguistic structures associated with the potential labels of the classification confidences 706 within the document text 703 (displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score). For example, the highlight toggle controls 707 may represent checkmark boxes, radio buttons, or other user interface elements configured to allow toggling of the manner in 
In an embodiment, when a particular control of the highlight toggle controls 707 is selected, the corresponding linguistic structures in the document text 703 toggle between different visual modes. For example, the corresponding linguistic structures may toggle between highlighted and not highlighted (displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score), bolded and not bolded, different colors, or any other mechanism that visually distinguishes the linguistic structures within the document text 703. Lisuk, Fig. 7, paragraphs 135, 123-135.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score of Lisuk, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests 
wherein the at least one content identification score is generated based on HTML code of the at least one zone of the webpage.
As discussed above Khandelwal in view of Chang, Caruso, Rajan and Lisuk teach determining and returning the classification of the at least one web page zone, including displaying a visual representation of the at least one webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score. Khandelwal in view of Chang, Caruso, Rajan and Lisuk does not specifically disclose wherein the at least one content identification score is generated based on HTML code of the at least one zone of the webpage.
However, Korobov teaches in the field related to extracting and classifying information from web pages. Korobov, Abstract, para 2-3. Korobov teaches that, Given an input from the image processing part 130 and HTML processing part 140, the final classification layers 150 outputs a probability score, that a part of a web page belongs to a certain class (the at least one content identification score is generated based on HTML code of the at least one zone of the webpage) for all classes from a fixed list. For 
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score of Lisuk and the at least one content identification score generated based on HTML code of the at least one zone of the webpage of Korobov, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly 

Regarding claim 2, which depends from claim 1 and recites:
wherein the at least one shaded content zone indicator comprises a shaded highlight over the at least one zone.  
Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov teaches the method of claim 1, from which claim 2 depends, including determining and returning the classification of the at least one web page zone and the at least one shaded content zone indicator.  Khandelwal in view of Chang, Caruso and Rajan does not specifically 
However, Lisuk teaches In an embodiment, highlight (shading) toggle controls 707 represent one or more user interface elements that control display of linguistic structures associated with the potential labels of the classification confidences 706 within the document text 703 (displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score, wherein the at least one shaded content zone indicator comprises a shaded highlight over the at least one zone). For example, the highlight toggle controls 707 may represent checkmark boxes, radio buttons, or other user interface elements configured to allow toggling of the manner in which the corresponding linguistic structures are displayed. Lisuk, Fig. 7, paragraphs 134, 123-135.
In an embodiment, when a particular control of the highlight toggle controls 707 is selected, the corresponding linguistic structures in the document text 703 toggle between different visual modes. For example, the corresponding linguistic structures may toggle between highlighted and not highlighted (displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score, wherein the at least one shaded content zone indicator comprises a shaded highlight over the at least one zone), bolded and not bolded, different colors, or any other mechanism that visually distinguishes the linguistic structures within the document text 703. Lisuk, Fig. 7, paragraphs 135, 123-135.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score, where the at least one shaded content zone indicator comprises a shaded highlight over the at least one zone of Lisuk and the at least one content identification score generated based on HTML code of the at least one zone of the webpage of Korobov, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising and to provide a classification system that can leverage ML techniques to ease the burden on the reviewers, without fully omitting the reviewers from the labeling process and in order to obtain structured data, including text, image and other kinds of data, from web pages, 

Regarding claim 3, which depends from claim 2 and recites:
wherein the at least one content identification score reflect the likelihood that the at least one zone matches its respective classification.
Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov teaches the method of claim 2, from which claim 3 depends, including determining and returning the classification of the at least one web page zone.  Khandelwal in view of Chang, Caruso, Rajan does not specifically disclose displaying a visual representation of the at least one webpage.  
However, Lisuk teaches that, In an embodiment, the classification confidences 706 represent an area of the user interface 700 where the potential labels and their respective scores are displayed. For example, the potential labels considered by the classification computer 301 and the respective score of each label may be stored within the classified document or stored as metadata associated with the classified document. Lisuk, Fig. 7, paragraphs 132, 123-135.  In an embodiment, the classification confidences 706 are displayed in an order based on the score of each potential label (the visual representation comprising at least one shaded content zone indicator and at least one content identification confidence score, wherein the at least one content identification score reflect the likelihood (confidence) that the at least one zone matches its respective classification). For example, the labels may be presented in order of decreasing confidence. Lisuk, Fig. 7, paragraphs 133, 123-135.  In an embodiment, highlight toggle controls 707 represent one or more user interface elements that control display of linguistic structures associated with the potential labels of the classification confidences 706 () within the document text 703 (the visual representation comprising at least one shaded content zone indicator and at least one content identification confidence score, wherein the at least one content identification score reflect the likelihood (confidence) that the at least one zone matches its respective classification). For example, the highlight toggle controls 707 may represent checkmark boxes, radio buttons, or other user interface elements configured to allow toggling of the manner in which the corresponding linguistic structures are displayed. Lisuk, Fig. 7, paragraphs 134, 123-135.
As similarly discussed above with respect to claim 1, Khandelwal in view of Chang, Caruso, Rajan, Lisuk teach that the visual representation comprising at least one shaded content zone indicator and at least one content identification confidence score, wherein the at least one content identification score reflect the likelihood (confidence) that the at least one zone matches its respective classification. Khandelwal in view of Chang, Caruso, Rajan, Lisuk does not specifically disclose the content identification score is generated based on HTML code of the at least one zone of the web page.  
However, Korobov teaches in the field related to extracting and classifying information from web pages. Korobov, Abstract, para 2-3. Korobov teaches that, Given the at least one content identification score is generated based on HTML code of the at least one zone of the webpage, where the at least one content identification score reflect the likelihood (probability) that the at least one zone matches its respective classification) for all classes from a fixed list. For example, web scraping and classification engine can be configured and trained to identify article data, for example, Article Text, Author, Published Date, Headline. A special class, for example, Background, can used for web page parts which do not belong to any class of interest. Another example is identification of e-commerce product attributes, for example Price, Currency, Product Name, SKU number, Breadcrumbs, Product Description, Main Image, Background. A special case, when a region of interest is the whole page, is classifying the whole web page, for example as an individual Product page or not. As will be appreciated, the embodiments as described herein can train on web pages to identify areas and items of interest based upon the purpose of the site and page. Korobov, Abstract, para 81.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual 

Regarding claim 4, which depends from claim 1 and recites:
wherein classifying the at least one zone into the category of interest further comprises: extracting the at least one webpage document object model (DOM) (i.e., In certain embodiments, a document object model (DOM) is extracted for a content page, such as a web page (extracting the at least one webpage document object model (DOM)) or an extensible markup language (XML) product catalog associated with an electronic commerce (e-commerce) entity. Khandelwal, Abstract, Figs. 3-5, paragraphs 6, 6-9.);
 identifying content elements and zones in the at least one webpage DOM (i.e., In certain embodiments, a document object model (DOM) is extracted for a content page, such as a web page or an extensible markup language (XML) product catalog associated with an electronic commerce (e-commerce) entity. The DOM is a hierarchical tree-based data structure that represents each element of the content page as a "node." In certain embodiments, "features" refer to DOM nodes or page elements and their associated characteristics and functionality that represent a portion of a content page. Candidate features in the DOM are identified (identifying content elements and zones (elements and content portions) in the at least one webpage DOM), for example, based on adherence to a set of characteristics for a product feature. In certain embodiments, candidate feature attributes are determined for each of the candidate features based on a context of the candidate feature in the DOM. For ; 
classifying content elements and zones using the trained machine learning model (i.e., In certain embodiments, product pages are classified based on particular features, attributes, and context extracted from them (classifying content elements and zones). For example, pages can be classified as a (1) product page, (2) non-product page, (3) multiple product listing page, which includes (a) category product listing pages and (b) search result product listing pages, and (4) other pages, such as home or about pages. Khandelwal, Abstract, Figs. 3-5, paragraphs 9, 6-9. 
Such features can be combined with numerous other features, or attributes of identified pages, and provided to a machine learning algorithm as training data for identification of other item pages, item listing pages, (trained machine learning model) and the like. Khandelwal, Abstract, Figs. 3-5, paragraphs 51, 61, 6-9. 
In certain embodiments, determined rules are stored as features in a feature vector associated with a particular domain, website, page type, or the like. Other attributes of identified page types are also stored in a feature vector for each page type. In certain embodiments, a machine learning algorithm processes feature vector data to recognize similarities between identified rules and new content pages. In certain embodiments, the rule data is treated as training data and is used to train a machine learning algorithm to automatically identify pages that conform to each page type (classifying content elements and zones using the trained machine learning model). For example, the algorithm may be able to iterate through content pages and determine classifying content elements and zones using the trained machine learning model). Khandelwal, Abstract, Figs. 3-5, paragraphs 61, 51, 6-9.); and 
returning classified content elements and zones.
As discussed above, Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov teaches the classified content elements and zones. Khandelwal, Figs 3-5, paragraphs 6-9. Khandelwal does not specifically disclose returning the classified content elements and zones. 
However, Chang teaches in the field generally related to the discovery and communication of meaningful patterns in data. In particular, web analytics includes the measuring, collection, analysis and reporting of web data for purposes of understanding and optimizing web usage. Chang, paragraph 1. Chang teaches that, With reference to FIGS. 1C and 1D, in embodiments, the functionality supported using the analytics server is scalable to support high web content query request volumes. In operation, a scalable implementation leverages multiple processing nodes for parallel implementations of the categorizer index component 120 and classification engine component 140 that utilize partitioning and distribution of the categorizer index across multiple processing nodes, as discussed more detail below. A scalable implementation supports parallel text classifier construction that allows new topical information to be quickly incorporated into the system. New information can be based on updates to the knowledge corpus or directly learned from content web pages. Parallel run-time query execution to compute classifications allow a high volume of webpage analysis requests to be sent to the system and topic model results (returning the classified content elements and zones (results)) to be quickly computed for each request. Chang, Fig. 1D, paragraphs 76, 81.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal to include receiving at least one webpage analysis request that includes at least one webpage in a website and returning the classified content results of Chang and the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score of Lisuk and the at least one content identification score generated based on HTML code of the at least one zone of the webpage of Korobov,, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising and to provide a classification system that can leverage ML techniques to ease the burden on the reviewers, without fully omitting the reviewers from the labeling process and in order to obtain structured data, including 

Regarding claim 7, which depends from claim 1 and recites:
wherein the website is an e-commerce website (i.e.,  In certain embodiments, e-commerce entities are identified and associated webpages are crawled to identify product pages. Item pages include any content page that is associated with at least one highlighted item, product, reservation, show, or the like that is being offered. A DOM is extracted from each webpage, and candidate features (e.g., groupings of DOM nodes or content elements that are likely associated with a product or product listing) are identified. For example, a user interface control is identified in the DOM. The control includes layers of user interface elements, such as an image, link, positioning and display containers, and the like. Each interface element is represented as a node in the DOM. Together the nodes are associated as a user interface control. In certain embodiments, groupings of interface elements, such as controls, are considered features. A feature may include one or more controls. For example, product listing pages often have a navigation section that controls the number of products listed per page, and the page number within the total set of product listings. The navigation section is comprised of two buttons or links (i.e., "Back" and "Next" buttons), and a combo box control for selecting the number of products per page to display. Details 

Regarding claim 8, which depends from claim 1 and recites:
wherein the category of interest includes a default category, wherein the default category does not designate a specific category of interest.  
As discussed above, Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov teaches the category of interest. Khandelwal, Figs 3-5, paragraphs 6-9. Khandelwal does not specifically disclose a default category, wherein the default category does not designate a specific category of interest. 
However, Chang teaches that, In operation, root level categories can be identified. The root level categories define the document context. A root category can indicate a conceptual starting point of a classification division. A root category can include the broadest representation of a classification division with successive narrower subcategories associated with the root category. Identifying root level categories may be for a specific domain or a general purpose domain (category of interest includes a default category (general purpose category), wherein the default category (general purpose category) does not designate a specific category of interest). Identifying the root level categories may also be a manually curated process. Exemplary root level categories can include: Agriculture, Arts, Business, Chronology, Concepts, Culture, Education, Environment, Geography, Health, History, Humanities, Humans, Language, Law, Life, Mathematics, Medicine, Nature, People, Politics, Science, Society, Sports, 
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal to include receiving at least one webpage analysis request that includes at least one webpage in a website and a default category (general purpose category), wherein the default category (general purpose category) does not designate a specific category of interest of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score of Lisuk and the at least one content identification score generated based on HTML code of the at least one zone of the webpage of Korobov, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising and to provide a classification system that can leverage ML techniques to 

Claim 9 recites a non-transitory computer readable medium that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 9. Accordingly, claim 9 is rejected under substantially the same rationale as set forth above with respect to claim 1.  
More specifically regarding: A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process,(i.e., Herein, a computer-readable non-transitory storage medium or media may include one or more semiconductor-based or other integrated circuits (ICs)… any other suitable computer-readable non-transitory storage media, or any suitable combination of two or more of these, where appropriate. Khandelwal, Fig. 6, paragraphs 98, 89-98.).

Claims 10-13 and 16-17 recite systems that substantially parallel the methods of claims 1-4 and 7-8. Therefore, the analysis discussed above with respect to claims 1-4 and 7-8 also applies to claims 10-13 and 16-17, respectively. Accordingly, claims 10-13 
More specifically regarding: A system for detecting webpage zones of interest, comprising: a processing circuitry; and Page 24 of 38CTSQ P1781 a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to,(i.e., FIG. 6 illustrates an example computer system 600. Khandelwal, Fig. 6, paragraphs 89, 89-98.).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov and as applied to claims 1 and 10 above, and further in view of Wilson et al. (Pub. No. US 2018/0144269 A1, published May 24, 2018), hereinafter Wilson.

Regarding claim 5, which depends from claim 1 and recites:  
wherein generating the trained machine learning model further comprises: Page 23 of 38CTSQ P1781 
collecting a training dataset (i.e., Such features can be combined with numerous other features, or attributes of identified pages, and provided to a machine learning algorithm as training data (generating the trained machine learning model further comprises Page 23 of 38CTSQ P1781collecting a training dataset) for identification of other item pages, item listing pages, and the like. Khandelwal, Figs. 3-5, paragraphs 51, 61, 6-9. In certain embodiments, the rule data is treated as training data and is used to train a machine learning algorithm (generating the trained machine learning model further comprises Page 23 of 38CTSQ P1781collecting a training dataset, training the machine learning model) to automatically ; 
labeling content elements and zones in the collected training dataset; training the machine learning model; and testing the trained machine learning model against an unlabeled page.  
As discussed above, Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov teaches the content elements and zones in the collected dataset and training the machine learning model. Khandelwal in view of Chang, Caruso, Rajan, Lisuk and Korobov does not specifically disclose labeling content in the collected training dataset and testing the trained machine learning model against an unlabeled page.
However, Wilson teaches in the field related to of machine learning and information retrieval. In particular, … train classifier models to classify information, and/or use classifier results to refine knowledge representations. Wilson, paragraph 1. Wilson teaches that, Raw data 210 may comprise one or more content items. In order to be useful for machine-learning purposes, the raw data 210 is converted to featurized data with labels 220 by assigning labels to each content item in raw data 210 (labeling content in the collected training dataset). The labels may be binary in nature (e.g. "yes" or "no", or "1" or "0" labels). However, there may also be more than two possible labels. Labels may be assigned to raw data 210 any number of ways. For example, a human operator could manually review each item in raw data 210 and assign a label. Wilson, Fig. 2, paragraphs 41, 40-42. 
testing the trained machine learning model against an unlabeled page (content)). Wilson, Fig. 2, paragraphs 43, 44. 
The validated model 250 can then be applied to unlabeled content items and used to generate labels (testing (validating) the trained machine learning model against an unlabeled page (content)). In this manner, large volumes of data can be labeled and/or classified by the model within a reasonable degree of accuracy. However, as noted above, generally a large amount of training data is required in order to train a model. It would be desirable to obtain training data in a manner which is computationally efficient and does not require the manual labeling of content items. Wilson, Fig. 2, paragraphs 44, 43.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual  of Wilson, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising and to provide a classification system that can leverage ML techniques to ease the burden on the reviewers, without fully omitting the reviewers from the labeling process and in order to obtain structured data, including text, image and other kinds of data, from web pages, and process them for, among other advantages, more efficient website analysis and providing more useful web page representation and to identify areas and items of interest based upon the purpose of the site and page and to provide a validated model that can be applied to unlabeled content items and used to generate labels, and so that large volumes of data can be labeled and/or classified by the model within a reasonable degree of accuracy. Chang, paragraphs 1, 76. Khandelwal, Abstract, paragraphs 7, 41. 

Regarding claim 6, which depends from claim 5 and further recites:
evaluating the results of the testing of the trained machine learning model against an unlabeled page; 
Khandelwal in view of Chang, Caruso, Rajan, Lisuk, Korobov and Wilson teaches the method of claim 5 from which claim 6 depends. As similarly discussed above with respect to claim 5, Wilson teaches validating and evaluating the results of testing of the trained machine learning model against unlabeled page content. Wilson, Fig. 2, paragraphs 43-44, 40-42.  Khandelwal in view of Chang, Caruso, Rajan, Korobov and Wilson does not specifically disclose:
marking unsatisfactory labels; and retraining the machine learning model.  
However, Lisuk teaches that, In addition, the user interface of the verification computer 304 provides one or more controls that are configured to receive input representing reviewer confirmation of the predicted label or input specifying an alternative label (marking unsatisfactory labels) for the document. In an embodiment, the verification computer 304 tags the document with the verified label received via the aforementioned controls and stores the result in the verified document database 307. In some embodiments, as is described in herein, the verification computer 304 also feeds the result into the labeled document database 303 to assist with re-training the classifier (retraining the machine learning model) implemented by the classification computer 301 to improve subsequent classifications. Lisuk, paragraphs 70, 80-81, 21-25, 6.
It would have been obvious to one of ordinary skill in the art to implement the system and method of providing product page classification of Khandelwal using the feature for receiving at least one webpage analysis request that includes at least one webpage in a website of Chang and the specification of a page category, the specification of the page category comprising relevant webpage zones associated with the page category of Caruso and the relevant webpage zones associated with sub-categories of the page category of Rajan and the classification displaying a visual representation of the webpage, the visual representation comprising at least one shaded content zone indicator and at least one content identification score and marking unsatisfactory labels and retraining the machine learning model of Lisuk and the at least one content identification score generated based on HTML code of the at least one zone of the webpage of Korobov, and the features for labeling content in the collected training dataset and testing the trained machine learning model against an unlabeled page content of Wilson, with a reasonable expectation of success, in order to discover consumer interest and intent information and enable webpage analysis requests to be sent to the system and topic model results to be quickly computed for each request and so that social networking organizations can advertise products that correspond to identified interests of their users and in order to improve the user's experience during web page content access by rendering high priority web page elements quickly and efficiently and in order to provide proper analysis of web pages and understanding of the structure and content of a web page, which is useful in a variety of contexts such as internet searching and advertising and to provide a classification system that can leverage ML techniques to ease the burden on the reviewers, without fully omitting the 

Claims 14-15 recite systems that substantially parallel the methods of claims 5-6. Therefore, the analysis discussed above with respect to claims 5-6 also applies to claims 14-15, respectively. Accordingly, claims 14-15 are rejected under substantially the same rationale as set forth above with respect to claims 5-6, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Understanding the layout of webpages using automatic zone recognition, by Julien Dumazert, 10 pages, March 6, 2017, (retrieved at https://medium.com/contentwquare-engineering-blog/automatic-zone-recognitio-in-webpages-68fb2efab822).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BARBARA M LEVEL/           Examiner, Art Unit 2144